                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

Civil Action No. 1:18-cv-03098-RM-NRN

SONDRA BEATTIE, individually and on behalf of all other similarly situated individuals, and
FRANCIS HOUSTON, JR., individually and on behalf of all other similarly situated individuals,

       Plaintiffs,

v.

TTEC HEALTHCARE SOLUTIONS, INC., and
TTEC HOLDINGS, INC.,

      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This matter is before the Court on Defendants’ second and third motions to compel

arbitration (ECF Nos. 85, 96). For the reasons below, the Court grants the second motion with

respect to the five Plaintiffs identified therein, partially grants the third motion with respect to

eight Plaintiffs identified therein, and denies the third motion without prejudice with respect to

the remaining six Plaintiffs identified therein.

I.     BACKGROUND

       Former Plaintiffs Beattie and Houston filed this lawsuit as a collective and class action,

alleging, among other things, violations of the Fair Labor Standards Act (“FLSA”). Numerous

other Plaintiffs have opted in to the lawsuit by filing consents to join (ECF Nos. 5, 25, 32-34,

38-50, 56, 58, 61-63, 65, 67, 69, 73-76, 78, 80, 81, 84, 87, 93, 94, 99, 100, 103, 107-180). On

May 21, 2019, this Court granted Defendants’ motion to compel arbitration with respect to
Plaintiffs Beattie and Houston, while allowing the case to proceed with respect to the other

Plaintiffs. (ECF No. 66.) On July 3, 2019, the Court granted in part and denied in part without

prejudice another motion to compel, finding that fifty-five Plaintiffs who had consented to join

the case, having executed the same agreement as the original Plaintiffs, were likewise compelled

to arbitrate their claims. (ECF No. 82.)

        Defendants filed the second and third motions to compel 1 after the Court granted

conditional certification, which Defendants unsuccessfully appealed to the United States Court of

Appeals for the Tenth Circuit. Notice has now been sent to the collective action class, and

Plaintiffs have continued to join the case while the motions were pending.

II.     ANALYSIS

        A.       Second Motion to Compel

        Defendants’ second motion to compel argues that five Plaintiffs who opted in to the case

electronically executed the same arbitration agreement in the same manner as the fifty-seven

Plaintiffs who have thus far been compelled to arbitrate their claims. Plaintiffs concede that the

evidence with respect to these five Plaintiffs is “substantially similar” to the evidence relied upon

to successfully compel those fifty-seven Plaintiffs to arbitration. (ECF No. 90 at 2.) Therefore,

the Court grants the second motion to compel for the same reasons provided in its previous

orders. (See ECF Nos. 66, 82.)




1
 Consistent with the pleadings, the Court refers to the current motions as the “second” and “third,” even though two
motions to compel (ECF Nos. 18, 71) preceded them.

                                                         2
        B.        Third Motion to Compel

        Defendants seek to compel fourteen additional opt-in Plaintiffs to arbitrate their claims.

The Court finds that the evidence with respect to eight of these Plaintiffs 2 is substantially similar

to the evidence relied on to compel other Plaintiffs to arbitrate their claims, and therefore these

Plaintiffs must arbitrate their claims. However, six of these opt-in Plaintiffs 3 have offered

different evidence to support their claims. In its previous orders, this Court concluded that opt-in

Plaintiffs statements that they could not recall agreeing to arbitration were insufficient to create a

genuine issue of material fact in light of Defendants’ business records showing that they had

electronically executed the agreements. But these opt-in Plaintiffs have each filed sworn

declarations stating as follows: “I am certain that I never physically or electronically signed or

assented to an arbitration agreement before or during my employment with TTEC.” Additional

statements in the declarations directly refute Defendants’ contention that these opt-in Plaintiffs

are bound by the arbitration agreement. For present purposes, the Court finds that this testimony

raises a genuine dispute about the existence of arbitration agreements that are binding on these

six Plaintiffs.

        Generally, when there are genuine issues of material fact regarding the making of

agreement to arbitrate, a jury trial on the existence of the agreement is warranted. See Avedon

Eng’g, Inc. v. Seatex, 126 F.3d 1279, 1283 (10th Cir. 1997). However, this is a case where the

total number of Plaintiffs and the number of Plaintiffs subject to arbitration agreements are




2
  They are Tecolia Byrd, Christopher Clark, Doris Clay, Dallas Foster, Gary Jones, Madison Schwartzmeyer,
Sheryl White, and Chrisha Williams. (ECF No. 96 at 3.)
3
  They are Kimberly Dotson, Travis Dotson, Jasmine Holmes, Kurt Kramer, Latrice Peterson-Davis, and
Gregory F. Rambonga. (ECF No. 101 at 7.)

                                                       3
moving targets. Accordingly, the Court denies without prejudice the motion to compel these

Plaintiffs to arbitrate.

IV.     CONCLUSION

        The Court GRANTS Defendants’ second motion to compel (ECF No. 85) and GRANTS

IN PART and DENIES IN PART WITHOUT PREJUDICE Defendants’ third motion to compel

(ECF No. 96) as provided herein.

        DATED this 23rd day of December, 2019.

                                                  BY THE COURT:



                                                  ____________________________________
                                                  RAYMOND P. MOORE
                                                  United States District Judge




                                              4
